The opinion of the court was delivered by
DeBlanc, J.
Defendant was indicted for murder, and found guilty; but the jurors qualified their verdict, by adding thereto “without capital punishment.” She was sentenced to hard labor for life, appealed from the verdict and sentence, and assigns as error:
1. That the record does not show that a j ury was sworn to try her, nor that she was tried.
2. That — if she was tried — it does not appear that she was present at her trial.
The record does not sustain the conviction. The few important entries which it contains, show that Suzanne Calvert was indicted, arraigned and pleaded not guilty — that Mr. Dugue was appointed to represent her, and hex trial fixed for the 14th of March 1879, and that — on the 11th of October of that year — she was found guilty by the petit jury.
*226We are not informed, by the transcript, when defendant was tried, whether the jurors by whom she was tried had been sworn, and whether she was in court and present during the trial. To sanction the verdict and affirm the sentence, which — if executed — would close on defendant, and forever, the door of the penitentiary, we would have to rely on inferences and invoke presumptions, which — in criminal cases — are not authorized by either law or precedent.
9 A. 9á ; 28 A. 425 ; 30 A. 368 ; 31 A. 380.
It is, therefore, ordered, adjudged and decreed that the verdict and sentence appealed from are annulled and set aside — that Suzanne Calvert, the accused — be detained in custody to answer the second indictment filed against her for the murder of James Butler, and that this cause be remanded to the lower court, there to be proceeded with according to law.